Order, Supreme Court, Bronx County (Paul Victor, J.), entered on or about June 22, 2000, which, to the extent appealed from, denied the motion of defendant-appellant Yonkers Contracting Co. for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Although defendant-appellant maintains that the metal plates on the Madison Avenue Bridge, to which plaintiffs attribute their injuries, were properly installed pursuant to a written directive of the New York City Department of Transportation, the evidence adduced by it in support of its motion for summary judgment, consisting of the deposition testimony of a witness with no personal knowledge respecting the installation of the metal plates at issue, was not sufficient to establish as a matter of law that such installation was effected in a non-negligent manner and in accordance with the City’s specifications. Concur — Rosenberger, J. P., Nardelli, Ellerin, Wallach and Rubin, JJ.